DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 5/2/2018 and claim set filed 7/7/2020.
Claim 1-20 are rejected under 35 U.S.C. 101 for various reasons, including signal per se.
Claims 1-8, 12-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell (US PGPUB No. 20060106588 A1), in view of Gonzales et al (US PGPUB No. 20140039797) further in view of NPL by Yunqiang Liu et al (“Analyzing Axial Stress and Deformation of Tubular for Steam Injection Process in Deviated Wells Based on the Varied (𝑇, 𝑃) Fields”).
Claims 9-11 and 17-19 are not rejected with prior art and if incorporated into independent claim including the intervening claims and overcoming any other rejections, may be allowable.
This action is made Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 13 and 20:
Step 1: The claims 1, 13 and 20 are drawn to a method(process)/system (machine) /computer readable storage medium (CRSM)(manufacture) respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, the limitations: 

(1) determining design parameters for a tubular component of a wellbore, based on different types of axial loads expected for the tubular component during a downhole operation to be performed, the design parameters including load conditions at each of a plurality of load points along the tubular component; 
(2) calculating an equivalent axial load for each load point, based on the corresponding load conditions at that load point; 
(3) determining design limits for the different types of axial loads along the tubular component of the wellbore, based on the design parameters associated with each type of axial load; 
(4) determining a counter-load pressure for at least one load point selected from the plurality of loads points for each type of axial load, based on the corresponding equivalent axial load for each load point and a corresponding design limit for each type of axial load; and 
(5) adjusting at least one of the design limits for the different types of axial loads along the tubular component, based on the counter-load pressure of the selected load point for each type of axial load.

Under its broadest reasonable interpretation, (1)-(5) limitations above covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components (e.g. for claim 13 a processor and memory and for claim 20 CRSM). Specifically the process is directed to adjusting design limits based on determined design parameter (e.g. loading condition) based on different types of axial loads and determined counter load pressure. These are simply evaluations based on observed data. If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The steps may also be abstract idea due to being mathematical concept if the determination & calculation mathematical relationships in view of the specification.
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  There are no additional elements recited for claim 1. Further, for the claim(s) 13 and 20 which recite the additional elements of a processor & memory for the system claim, and a CRSM respectively, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). Also see MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Step 2B: In accordance with Step 2B of the 2019 Patent Eligibility Guidelines (PEG) analysis, the above rejected claims, if any, only recites the additional elements of a processor, memory and CRSM, which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f), 2106.04(d)(1) and 2106.05(a)). 

Also For claim 13 which recites, “…determining design parameters… based on different types of axial loads expected for the tubular component during a downhole operation to be performed…”, amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) and also at best insignificant extra-solution activity of data collection if gathered during well bore operation to be used in this algorithm. See MPEP 2106.05(g).  Claim 20 is also rejected likewise.
Claims 2-12, 14-19:
Step 1: The dependent claims 2-12 are drawn to a method claims and 14-19 are drawn to a system claims, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The limitations recite: 

2. The method of claim 1, further comprising: generating a visualization of the load points and design limits for the different types of axial loads.

3. The method of claim 2, wherein the visualization is a two-dimensional (2D) design limit plot.

4. The method of claim 1, wherein the plurality of load points are associated with a load scenario, the load scenario is one of a plurality of load scenarios expected along the tubular component during the downhole operation, and each load scenario is a combination of various design parameters associated with the tubular component.

5. The method of claim 1, wherein the load conditions include an axial load, an internal pressure, and an external pressure for each of the plurality of load points.

6. The method of claim 5, wherein the different types of axial loads include compressive axial loads and tensile axial loads, and the design limits include a compression limit and a tension limit.



8. The method of claim 7, wherein the one or more design factors include an axial compression design factor and an axial tension design factor.

9. The method of claim 7, wherein determining the counter-load pressure comprises: determining an initial value for the counter-load pressure at each of the plurality of load points, based on the internal pressure and the external pressure for the cross-sectional area of the tubular component of the wellbore corresponding to that load point; identifying load points in the plurality of load points for which the corresponding axial loads exceed at least one of the compression limit or the tension limit for each type of axial load; selecting, for each type of axial load, at least one of the identified load points, based on a relative distance between the corresponding equivalent axial load of each load point and at least one of the compression limit or the tension limit; and updating the initial value of the counter-load pressure at the selected load point for each type of axial load, based on the corresponding equivalent axial load and the compression and tension limits for the plurality of load points. 

10. The method of claim 9, wherein the initial value of the counter-load pressure at each load point is a minimum of the internal and external pressures for the corresponding cross-sectional area of the tubular section of the wellbore.

11. The method of claim 9, wherein the selected load point is at least one of the 10 identified load points for which the corresponding equivalent axial load is determined to be closest to at least one of the compression limit or the tension limit.

12. The method of claim 1, further comprising: adjusting one or more of the design parameters such that all load points are within the is design limits for the different types of axial loads expected along the tubular component of the wellbore during the downhole operation.

14. The system of claim 13, wherein the functions performed by the processor further include functions to: generate a two-dimensional (2D) design limit plot of the load points and design limits for the different types of axial loads.

15. The system of claim 13, wherein: the load conditions include an axial load, an internal pressure, and an external pressure for each of the plurality of load points; the different types of axial loads include compressive axial loads and tensile axial loads; and the design limits include a compression limit and a tension limit.

16. The system of claim 15, wherein the design parameters further include a cross- sectional area of the tubular component, an axial rating of the tubular component, and one or more design factors for the compressive and tensile axial loads.

17. The system of claim 16, wherein the functions performed by the processor further include functions to: determine an initial value for the counter-load pressure at each of the plurality of load points, based on the internal pressure and the external pressure for the cross-sectional area of the tubular component of the wellbore corresponding to that load point; identify load points in the plurality of load points for which the corresponding axial loads exceed at least one of the compression limit or the tension limit for each type of axial load; select, for each type of axial load, at least one of the identified load points, based on a relative distance between the corresponding equivalent axial load of each load point and at least one of the compression limit or the tension limit; and update the initial value of the counter-load pressure at the selected load point for each type of axial load, based on the corresponding equivalent axial load and the compression and tension limits for the plurality of load points.



19. The system of claim 17, wherein the functions performed by the processor further include functions to: adjust one or more of the design parameters such that all load points are within the design limits for the compressive and tensile axial loads expected along the tubular component of the wellbore during the downhole operation.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper, but for use of generic computer/visualization. Specifically as discussed below:
Claims 2-3 & 14 disclose generating (2D) visualizations of load points and design limits. They do not recite any other additional elements (mapping to Step 2A Prong 2). These are insignificant extra-solution activities (See MPEP 2106.05(g)) as they do not amount to improvement in the functioning of a computer or to any other technology (See MPEP 2106.05(a) I.) (Mapping to Step 2B). 
Claims 4-12 & 15-19 disclose abstract idea to further improving the algorithm/steps performed as mental steps, like disclosing what additional details of the parameters are used in evaluation. These steps are mental processes based on observed floor plan and therefore falls within the “Mental Process” grouping of abstract ideas. 
Additionally, the steps may also be abstract idea due to being mathematical concept if the determination & calculation steps are read as computation using mathematical relationships in view of the specification.
Step 2A Prong 2: Under step 2A prong 2 these steps do not disclose any additional elements and further do not integrate the abstract idea into a practical application. They inherit the same rationale as claim 1 and 13 above and are rejected likewise.
Step 2B: In accordance with Step 2B of the 2019 Patent Eligibility Guidelines (PEG) analysis, the above rejected claims, if any, only recites the additional elements of a processor, memory and CRSM, which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f), 2106.04(d)(1) and 2106.05(a)). 
Further, also for claims 12 & 19 which recites, “…adjust one or more of the design parameters such that all load points are within the design limits for the compressive and tensile axial loads expected along the tubular component of the wellbore during the downhole operation”, amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) and also at best insignificant extra-solution activity of data collection if gathered during well bore operation to be used in this algorithm. See MPEP 2106.05(g).
Claim 20 recites a “…computer-readable storage medium having instructions stored therein…” that perform various functions. Claim 20 is rejected under 35 USC 101 as claim 20 does not fall under four categories of patent eligible subject matter. The specification Pg.27 lines 15-27 recites:
Some implementations include electronic components, such as microprocessors, storage and memory that store computer program instructions in a machine-readable or computer-readable medium (alternatively referred to as computer-readable storage media, machine-readable media, or machine-readable storage media). Some examples of such computer-readable media include RAM, ROM, read-only compact discs (CD-ROM), recordable compact discs (CD-R), rewritable compact discs (CD-RW), read-only digital versatile discs (e.g., DVD-ROM, dual-layer DVD-ROM), a variety of recordable/rewritable DVDs (e.g., DVD-RAM, DVD-RW, DVD+RW, etc.), flash memory (e.g., SD cards, mini-SD cards, micro-SD cards, etc.), magnetic and/or solid state hard drives, read-only and recordable Blu-Ray® discs, ultra density optical discs, any other optical or magnetic media, and floppy disks. The computer-readable media can store a computer program that is executable by at least one processing unit and includes sets of instructions for performing various operations….

Such a recitation does not exclude the computer readable medium from being signal per se. Thus, the broadest, reasonable interpretation of “computer-readable storage medium” in view of specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101. The examiner suggests amending the claim to recite “non-transitory” computer-readable storage medium.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 12-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell (US PGPUB No. 20060106588 A1), in view of Gonzales et al (US PGPUB No. 20140039797) further in view of NPL by Yunqiang Liu et al (“Analyzing Axial Stress and Deformation of Tubular for Steam Injection Process in Deviated Wells Based on the Varied (𝑇, 𝑃) Fields”).
Regarding Claim 1, 13, and 20
Mitchell teaches a method of optimizing wellbore tubular design (Mitchell: Abstract & Fig.1 “…determining design parameters for oil well casing and tubing to prevent buckling…including … tubing size, tubing weight…”) , a system (Mitchell: Abstract & Fig.1) comprising: at least one processor (Mitchell: [0017]) ; and 20 a memory  (Mitchell : [0017]) coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform a plurality of functions, and a computer-readable storage medium  (Mitchell: [0017]) having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions/method/ comprising: determining design parameters for a tubular component of a wellbore (Mitchell: Abstract, Fig.1 [0006][0013][0021] [0024]-[0055] showing different parameters/variables) , based on different types of axial loads  expected for the tubular component during a downhole operation to be performed (Mitchell: [0007][0057] “…a beam-column is a structural member that is subjected to simultaneous axial and transverse loads (i.e., compression and bending)….”), the design parameters including load conditions  (Mitchell : [0064] load conditions as bending moment near packers) at each of a plurality of load points along the tubular component (Mitchell: [0064][0056][0026][0039] wc parameter [0040] wbp parameter) ; calculating an equivalent axial load for each load point, based on the corresponding load conditions at that load point (Mitchell: [0057] equivalent axial load as “beam-column” solution based on various simultaneous axial and transverse loads (i.e., compression and bending)) ; determining design limits for the different types of axial loads along the tubular component of the wellbore, based on the design parameters associated with each type of axial load  (Mitchell: [0062][0063] as generally teaching design limits and iterative process to table of solutions). 
Although Mitchell discusses role of pressure ([0056] “…As discussed above with respect to FIG. 1, the well parameter data 28 may include a number of measurements including well tubing size (e.g., the inside and outside dimensions of the well tubing), tubing weight, well depth, well geometry (e.g., whether a well is vertical, horizontal, or otherwise deviated), radial clearance (i.e., the maximum distance tubing may move from the center of the wellbore or casing until it touches the wall of the wellbore or casing that it is confined by), the moment of inertia for the tubing, the temperature of the tubing in a wellbore, the current pressure in the wellbore,…”) in computing the solution as in [0057].
Mitchell does not specifically teach determining design limits for the different types of axial loads along the tubular component of the wellbore, based on the design parameters associated with each type of axial load ; determining a counter-load pressure for at least one load point selected from the plurality of loads points for each type of axial load, based on the corresponding equivalent axial load for each 
Gonzales teaches determining design limits for the different types of axial loads along the tubular component of the wellbore, based on the design parameters associated with each type of axial load (Gonzales: Fig. 5E,5F,5J,5K  design Limits [0141]-[0145] where the design limits are shown as Burst, Collapse, Tension and compression in the bounded area of the Effective diffential pressure and axial (load) forces). Gonzales further teaches determining a counter-load pressure for at least one load point selected from the plurality of loads points for each type of axial load, based on the corresponding equivalent axial load for each load point and a corresponding design limit for each type of axial load (Gonzales: [0141]-[0145] as determining the annulus pressure). 
Gonzalez teaches adjusting at least one of the design limits for the different types of axial loads along the tubular component, based on the counter-load pressure of the selected load point for each type of axial load (Gonzales: [0138]-[0145] as indicating a liftoff (burst) and based on the design limits as shown in Fig.5E,5F,5J,5K design limit plot on bottom left of these figures).
Gonzales and Mitchell do not specifically teach equivalent axial load  (in view of specification Pg.12 Eq(5)) to include pressure component. 
Liu teaches equivalent axial force as Initial Axial Load to include pressure Pg. 3 Col.1.

    PNG
    media_image1.png
    1041
    485
    media_image1.png
    Greyscale

It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Gonzales to Mitchell as they are the works of the same common inventor (Robert Mitchell) in the same field of endeavor (modeling the tubular elements of a well). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Liu to Gonzales-Mitchell to model axial stress and deformation in a model to account for deviated wells. The motivation to combine would have been Liu accounts for pressure more accurately and builds on Mitchell’s research (Liu: Pg.2 Col.1 ¶1 see citation to Mitchell [6]). Further motivation to combine would have been that Liu and Mitchell/Gonzales are in same field of endeavor of modeling forces on the tubular elements of a well (Liu: Abstract; Mitchell: Abstract; Gonzales: Abstract).
Regarding Claim 2
Gonzales teaches generating a visualization of the load points and design limits for the different types of axial loads (Gonzales: Fig.5E,5F,5J,5K design limit plot on bottom left of these figures) .
Regarding Claim 3 & 14
3. The method of claim 2, wherein the visualization is a two-dimensional (2D) design limit plot(Gonzales: Fig.5E,5F,5J,5K design limit plot on bottom left of these figures) .
Regarding Claim 4
Mitchell teaches wherein the plurality of load points are associated with a load scenario the load scenario is one of a plurality of load scenarios expected along the tubular component during the downhole operation, and each load scenario is a combination of various design parameters associated with the tubular component (Mitchell: [0062] “…The routine 200 then continues from operation 230 at operation 240 where the application program 26 generates an output table of the results of the calculations performed in operations 220 and 230. In particular, the results may comprise a table of solutions corresponding to various sizes and weights of tubing, well depths, and axial forces at various well depths….”).
Regarding Claim 5
Liu, Mitchell and Gonzalez teaches wherein the load conditions include an axial load (Mitchell: [0039]-[0040] contact load and buoyant weight add to axial load as in [0057]; Liu: Section 2.3.1), an internal pressure, and an external pressure for each of the plurality of load points (Gonzalez: as differential pressure in Fig.5E,5F,5J,5K and specification of pressure in Fig.5H). While Mitchell teaches pressure, it does not distinguish it as internal/external pressure, which would lead to pressure differential as shown in Gonzales: Fig.5E,5F,5J,5K design limits).
Regarding Claim 6
Gonzalez teaches wherein the different types of axial loads include compressive axial loads and tensile axial loads, and the design limits include a compression limit and a tension limit (Gonzales: Fig.5E,5F,5J,5K design limits .
Regarding Claims 7 & 16
Liu teaches wherein the design parameters further include a cross-sectional area of the tubular component (Liu: Section 2.2 Area A, and use of it in Section 2.3.1 as area A2). Gonzales teaches an axial rating of the tubular component (Gonzalez: [0136] “…The defined static load, therefore, may be substantially equal to the lock-ring load rating in pounds….”) , and one or more design factors for the different types of axial loads (Liu various stress analysis based on the thickness of the tube on Pg.3 and Table 1).
Regarding Claim 8
Liu teaches wherein the one or more design factors include an axial compression design factor and an axial tension design factor (Liu: Section 1 Col.2 tension and compression factoring in design).
Regarding Claim 12
Gonzales teaches adjusting one or more of the design parameters such that all load points are within the is design limits for the different types of axial loads expected along the tubular component of the wellbore during the downhole operation  (Gonzales: [0124] various design limits as collapse, burst, tensile failure etc for different design parameters such as material and strengths)  .
Regarding Claim 15
Liu, Mitchell and Gonzalez the load conditions include an axial load (Mitchell: [0039]-[0040] contact load and buoyant weight add to axial load as in [0057]; Liu: Section 2.3.1), an internal pressure, and an external pressure for each of the plurality of load points (Gonzalez: as differential pressure in Fig.5E,5F,5J,5K and specification of pressure in Fig.5H). While Mitchell teaches pressure, it does not distinguish it as internal/external pressure, which would lead to pressure differential as shown in Gonzales: Fig.5E,5F,5J,5K design limits); the different types of axial loads include compressive axial loads and tensile axial loads; and the design limits include a compression limit and a tension limit (Gonzales: Fig.5E,5F,5J,5K design limits showing tensile and compression limits with axial forces (loads)).
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, May 7, 2021